PER CURIAM.
Rule 10C-1.103, Florida Administrative Code, provides for payment standards for the Aid to Families With Dependent Children program based on the size of the assistance group and whether they have a purchased shelter obligation,, such as rent, a mortgage payment, and room and board. Rule 10C-1.103, which provides that taxes are not a purchased shelter obligation, is not arbitrary or capricious. Accordingly, we affirm. See generally, General Tel. Co. of Fla. v. Florida Pub. Serv. Comm’n, 446 So.2d 1063 (Fla.1984); Florida Beverage Corp. v. Wynne, 306 So.2d 200 (Fla. 1st DCA 1975).